t c no ll united_states tax_court ranie m raymond petitioner v commissioner of internal revenue respondent docket no 2354-o1l filed date on her tax_return p’s filing_status was listed as married filing separate_return on date r sent p a notice_of_determination concerning collection action s under sec_6320 and or regarding the tax_year in which r determined that p was not entitled to raise a spousal defense because she did not file a joint_return on date p sent to the tax_court a petition for lien or levy action under code sec_6320 or sec_6330 r filed a motion for partial summary_judgment on the issue of whether p is eligible for relief under sec_6015 held the petition was timely filed in order for the court to have jurisdiction to review r’s denial of spousal relief sec_6015 i r c held further r’s motion for partial summary_judgment is granted because there is no genuine issue as to whether p is entitled to relief under i r c sec - - p is not entitled to relief under sec_6015 c and f because she did not file a joint_return ranie m raymond pro_se a gary begun for respondent opinion vasquez judge this case is before the court on respondent’s motion for partial summary_judgment under rule background at the time of the filing of the petition petitioner resided in livonia michigan on her federal_income_tax return petitioner’s filing_status was listed as married filing separate_return at the time of the filing of the tax_return no payment was made on the amount reported as due on the tax_return respondent applied petitioner’s tax refunds from and in partial satisfaction of the amount due for on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing ’ on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times the notice listed that petitioner owed dollar_figure in unpaid taxes for and dollar_figure in penalties and interest for that year and or notice_of_determination regarding her tax_year in the notice_of_determination respondent determined that the collection against petitioner should be sustained because petitioner did not file a joint_return and therefore was not entitled to raise a spousal defense on date petitioner sent a letter to the court regarding the notice_of_determination the court received the letter on date the court filed petitioner’s letter as a petition for lien or levy action under code sec_6320 c or d petition on date the court received petitioner’s amended petition which was filed as an amended petition for lien or levy action under code sec_6320 or sec_6330 d on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6330 petitioner objected to this motion on date respondent filed a motion to withdraw respondent’s motion to dismiss for lack of jurisdiction on date respondent also filed a motion for partial summary_judgment on the issue of whether petitioner is eligible for relief under sec_6015 on date petitioner filed a response to respondent’s motion for partial summary_judgment wherein petitioner objected to the granting of the motion discussion petitioner alleges that she signed a blank form she did not fill out the tax_return and she did not earn the income listed on the tax_return petitioner filed the petition to request relief from liability under sec_6015 for tax due on the income listed on her tax_return that she allegedly did not earn the issues presented are whether the petition was timely filed for this court to have jurisdiction and whether a taxpayer must file a joint_return to be eligible for relief under sec_6015 i jurisdiction it is well settled that this court can proceed in a case only if we have jurisdiction and that any party or the court sua sponte can guestion jurisdiction at any time even after the case has been tried and briefed 115_tc_287 111_tc_273 normac inc 90_tc_142 78_tc_215 our jurisdiction under sec_6330 depends on the issuance of a valid notice_of_determination and a timely petition for review 117_tc_159 sec_6330 provides that a person may appeal a notice_of_determination by filing a petition within days of the notice sec_6330 - - we lack jurisdiction to review petitioner’s claim under sec_6330 petitioner filed a petition with this court later than days after the notice_of_determination we have held that the 30-day period provided by sec_6330 is jurisdictional and cannot be extended mccune v commissioner t cc however petitioner raised a spousal defense in the appeals_office proceeding before the commissioner made a final_determination sec_6330 a sec_301_6330-1 proceed admin regs in the notice_of_determination respondent determined that petitioner was not entitled to relief under sec_6015 because she did not file a joint_return the timeliness of the petition insofar as it seeks review of the administrative denial of sec_6015 relief is therefore dependent upon sec_6015 under thi sec_3 petitioner sent her petition to the tax_court days after respondent mailed her the notice_of_determination sec_6015 provides in pertinent part sec_6015 petition for review by tax_court ---- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply-- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed--- continued -- - section we have jurisdiction to review respondent’s determination as to sec_6015 relief because petitioner filed her petition within days of the notice_of_determination continued at any time after the earlier of-- i the date the secretary mails by certified or registered mail to the taxpayer’s last_known_address notice of the secretary’s final_determination of relief available to the individual or ii the date which is months after the date such election is filed with the secretary and not later than the close of the 90th day after the date described in clause i see sec_301_6330-1 proced admin regs this regulation provides q-f2 with respect to the relief available to the taxpayer under sec_6015 what is the time frame within which a taxpayer may seek tax_court review of appeals’ determination following a cdp hearing a-f2 if the taxpayer seeks tax_court review not only of appeals’ denial of relief under sec_6015 but also of relief with respect to other issues raised in the cdp hearing the taxpayer should request tax_court review within the 30-day period commencing the day after the date of the notice_of_determination if the taxpayer only seeks tax_court review of appeals’ denial of relief under sec_6015 the taxpayer should request review by the tax_court as provided by sec_6015 within days of appeals’ determination if a request for tax_court review is filed after the day period for seeking judicial review under sec_6330 then only the taxpayer’s sec_6015 claims may continued - it motion for partial summary_judgment respondent moved for partial summary_judgment on the issue of whether petitioner is eligible for relief under sec_6015 respondent argues that petitioner is not entitled to relief under sec_6015 because she did not file a joint tax_return rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be entered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir a relief under sec_6015 and c relief is not available to petitioner under sec_6015 b and c because petitioner did not file a joint_return both continued be reviewable by the tax_court --- - sections explicitly require that a joint_return be filed for relief to be granted sec_6015 and c sec_6015 provides sec_6015 procedures for relief from liability applicable to all joint filers -- in general ---under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and fe the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other person shall be relieved of continued b relief under sec_6015 on its face sec_6015 does not require that a joint_return be filed in order for equitable relief to be granted under that section ’ as directed by sec_6015 the commissioner sec continued the liability for tax for such taxable_year to the extent such liability is attributable to such understatement emphasis added c provides sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together --- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d emphasis added sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c continued -- - uses procedures under revproc_2000_15 2000_1_cb_447 the revenue_procedure to determine whether an individual qualifies for relief under that section section dollar_figure of the revenue_procedure lists seven threshold conditions including the filing of a joint_return that must be satisfied before the commissioner will consider a request for relief under sec_6015 the legislative_history of sec_6015 further demonstrates that congress intended a joint_return reguirement to apply to sec_6015 the conference agreement accompanying the enactment of sec_6015 contemplates that a joint_return be filed as a prerequisite for the grant of equitable relief h conf rept pincite 1998_3_cb_747 the agreement stated the conference agreement does not include the portion of the senate amendment that could provide relief in situations where tax was shown on a joint_return but not paid with the return the conferees intend that the secretary will consider using the grant of authority to provide equitable relief in appropriate situations to avoid the inequitable treatment of spouses in such situations continued the secretary may relieve such individual of such liability the revenue_procedure provides in pertinent part dollar_figure eligibility to be considered for equitable relief all of the following threshold conditions must be satisfied before the service will consider a request for equitable relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which relief is sought the conferees do not intend to limit the use of the secretary’s authority to provide equitable relief to situations where tax is shown on a return but not paid the conferees intend that such authority be used where taking into account all the facts and circumstances it is inequitable to hold an individual liable for all or part of any unpaid tax or deficiency arising from a joint_return emphasis added id the agreement clarifies that the conferees intended that relief may be granted if it is inequitable to hold the taxpayer liable for the unpaid tax or deficiency shown on a joint_return this requirement of a joint_return is also consistent with the caption to sec_6015 relief from joint_and_several_liability on joint_return we therefore conclude that a joint_return must be filed in order for a taxpayer to be granted equitable relief under sec_6015 as a result we shall grant respondent’s motion for partial summary_judgment because no genuine issue exists as to whether petitioner is entitled to relief under sec_6015 petitioner is not entitled to relief under sec_6015 because she did not file a joint_return because respondent’s motion for partial summary_judgment covers the remaining issues in the instant case we treat it as a motion for full summary_judgment which we shall grant to reflect the foregoing an appropriate order and decision will be entered
